upon the formal dismissal of the underlying case. Petitioners' status
                  report further represented that an order dismissing the underlying case
                  would be presented to the district court in December 2014, after which
                  petitioners would immediately provide this court with a copy of that order.
                  We accept petitioners' representation that the underlying matter has
                  settled and that an order dismissing the action was entered in district
                  court in December 2014. Accordingly, this writ proceeding is hereby
                  dismissed.
                               It is so ORDERED.'

                                                               /                        , C.J.




                  cc: Hon. Gloria Sturman, District Judge
                       Lionel Sawyer & Collins/Las Vegas
                       Drinker Biddle & Reath LLP
                       Solomon Dwiggins & Freer
                       Eighth District Court Clerk




                        'We vacate the temporary stay of the district court's June 27 and
                  July 22, 2013, orders in District Court Case No. P-11-071394-T that was
                  imposed by our August 2, 2013, order, and we deny as moot petitioners'
                  motion for a stay of the district court's order regarding sanctions and
                  attorney fees.


SUPREME COURT
        OF
     NEVADA                                            2
(0) 1947A    em